Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Invention 1, claims 1-16, drawn “A system for autonomous vehicle testing, comprising: a testing service for generating a test request including at least one on- road event; and a central computing system for receiving the test request, identifying a first location where the at least one on-road event is likely to occur, and dispatching at least one autonomous vehicle to perform the test request, wherein the at least one autonomous vehicle is directed to the first location” as recited in claim 11, wherein claim 1 recites similar testing limitations in a method claim
II. Invention 2, claims 17-20, drawn to claim 17 “A method for updating map information, comprising: collecting data from a plurality of autonomous vehicles, wherein the data includes a first set of on-road events; transmitting the data to a central computing system, wherein the central computing system includes a map having a plurality of layers; and generating a first layer of the map including the data.”.
The inventions are independent or distinct, each from the other because:
With respect to claims 11-16 Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another materially different process. (MPEP § 806.05(e)). In this case the apparatus of invention I can be performed by a different process than invention II, where the apparatus would consist of testing for autonomous vehicles. The process of invention II can also practice another materially different process than that of invention I, which would be to update map data based on information received from autonomous vehicles. 
With respect to claims 1-10 Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions can have a materially different mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j).  With respect to element (2), M.P.E.P. 806.05 guides “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention”. Here, inventions I and II would not infringe on each other since each, as claimed, the method of invention I can be performed by a different process than invention II, where the method would consist of testing for autonomous vehicles. The method of invention II can also 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). For example, invention I would require searching G01C 21/343 (Calculating itineraries, i.e. routes leading from a starting point to a series of categorical destinations using a global route restraint, round trips, touristic trips (travelling salesman problem G06Q10/04; optimization of routes G06Q10/047)), which is not required for invention II. Furthermore, invention II would require searching G01C 21/3694 (Creation or updating of map data) and G01C21/3841 (Data obtained from two or more sources, e.g. probe vehicles), which is not required for invention I, In addition, the variant concepts for controlling these systems would require divergent search terminology for inventions I and II.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention(s). 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667